Title: Editorial Note: Jefferson’s Notes on Coinage
From: 
To: 


    Jefferson’s Notes on CoinageEditorial Note
    Since Jefferson’s proposals concerning coinage in 1784 were in part inspired by a desire to defeat the plan set forth in 1782–1783 by Robert Morris and his assistant, Gouverneur Morris, as well as by a desire Jefferson had entertained at least as early as 1776 to base the money system on decimal reckoning, these proposals need to be presented with those of the Morrises to which they were opposed. Both plans should also be considered in the light of the report of the Grand Committee of 13 May 1785, which, as approved by Congress, closed the first important chapter in the history of the effort to create a national coinage but by no means ended Jefferson’s connection with this fundamentally important subject.
Though generally regarded as such, Jefferson’s “Notes on Coinage” cannot, in a technical sense, be considered as one of his legislative papers. Evidently the only time that he made an attempt to lay it before Congress was more than a year after his legislative career had ended and a week after Congress had adopted a money unit and a decimalized coinage. Even that part comprising an instruction to the Committee of States appears not to have been introduced in 1784 and certainly was not acted upon (see Vol. 6: 522, 528–9). Yet few, if any, of his state papers present a better example of his practical statesmanship and legislative skill than these pages in which he reduced an unusually complex subject to a simplicity that made his argument against the Morrises’ rival plan overwhelming. But brilliant clarity and simplicity of presentation, though they persuaded legislators to adopt the dollar  as the American unit of money and, for the first time in history, to apply the decimal system of reckoning to coinage, are not the only distinguishing features of this remarkable production of his pen: there is in it, to an unusual degree, many of the cardinal features of his philosophy—his attitude toward “the bulk of mankind,” his concept of an evolving society, his love of order and system, his desire to cut new channels of trade toward the continent and away from England, his wish to see the intellectual as well as the man of affairs have influence (“This is a work proper to be committed to Mathematicians as well as Merchants”), his realistic acceptance of the strength of social habits and his avoidance of ingenious solutions that disregarded such factors, his serene acceptance of the slow processes of history (“I have no doubt the time will come when a smaller coin will be called for. When it comes, let it be made ‥‥ But it will be time enough to make it when the people shall be ready to receive it”).
Jefferson himself regarded this as one of his principal legislative achievements in 1784 and, though it was the last to flower, gave it first place in his autobiographical account of his work in that crowded session: “Congress … as early as Jan. 7. 1782. had turned their attention to the monies current in the several states, and had directed the Financier, Robert Morris, to report to them a table of rates at which the foreign coins should be recieved at the treasury. That officer, or rather his assistant, Gouverneur Morris, answered them on the 15th in an able and elaborate statement of the denominations of money current in the several states, and of the comparative value of the foreign coins chiefly in circulation with us. He went into the consideration of the necessity of establishing a standard of value with us, and of the adoption of a Money-Unit. He proposed for that Unit such a fraction of pure silver as would be a common measure of the penny of every state, without leaving a fraction. This common divisor he found to be 1/1440 of a dollar, or 1/1600 of the crown sterling. The value of a dollar was therefore to be expressed by 1440. units, and of a crown by 1600. each Unit containing a quarter of a grain of fine silver. Congress turning again their attention to this subject the following year, the financier, by a letter of Apr. 30. 1783. further explained and urged the Unit he had proposed: but nothing more was done on it until the ensuing year, when it was again taken up, and referred to a committee of which I was a member. The general views of the financier were sound, and the principle was ingenious on which he proposed to found his Unit. But it was too minute for ordinary use, too laborious for computation either by the head or in figures. The price of

a loaf of bread 1/20 of a dollar would be 72. Units
a pound of butter ⅕ of a dollar 288. Units.
a horse or bullock of 80. D. value would require a notation

of 6 figures, to wit 115,200 and the public debt, suppose of 80. millions, would require 12 figures, to wit 115,200,000,000. Units. Such a system of money-arithmetic would be entirely unmanageable for the common purposes of society. I proposed therefore, instead of this, to adopt the Dollar as our Unit of account and payment, and that it’s divisions and subdivisions should be in the decimal ratio. I wrote some  Notes on the subject, which I submitted to the consideration of the financier. I received his answer and adherence to his general system, only agreeing to take for his Unit 100. of those he first proposed, so that a Dollar should be 14.40/100 and a crown 16. units. I replied to this and printed my notes and reply on a flying sheet which I put into the hands of the members of Congress for consideration, and the Committee agreed to report on my principle. This was <not immediately set into operation, but> adopted the ensuing year and is the system which now [1821] prevails. I insert here the Notes and Reply, as shewing the different views on which the adoption of our money system hung. The division into dismes, cents and mills is now so well understood, that it would be easy of introduction into the kindred branches of weights and measures ‥‥” (the “flying sheet” is not inserted in MS of Autobiography, but at the bottom of page 61 Jefferson quoted the title and affixed an asterisk, meaning perhaps to refer a copyist to the MS of his “Notes” or to the printed pamphlet).
This account is inaccurate in several particulars, and is particularly misleading in that part which suggests that the action by Congress was a result of his printing the “notes and reply on a flying sheet” and placing copies in the hands of members of Congress. Actually, insofar as Jefferson’s “Notes on Coinage” came before Congress at all, it came in the form of a reprinting of the earliest known version of the text as it appeared in a newspaper. The facts, briefly stated, are as follows.
The first action in Congress on the subject of coinage was in 1776 and the first report, drawn largely by George Wythe, Roger Sherman, and James Duane, recommended a table of values of various gold and silver coins current in the colonies in relation to the Spanish milled dollar (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., iv, 381–3). This report was recommitted and TJ was added to the committee. The report he drew up was in large part a repetition of the one submitted by Wythe, but there was one notable difference: whereas the Wythe report had expressed values in vulgar fractions of dollars, Jefferson’s report was an elaborate and careful estimate of values “expressed by decimal notation in Dollars and parts of a dollar” (see Vol. 1: 516). This, evidently, was the first effort to employ decimal reckoning in the money system of the United States. Jefferson’s report, foreshadowing his experience in 1784, was handed in on the day he left Congress and was promptly tabled (Vol. 1: 518; TJ to Robert Morris, 26 Apr. 1784). Nothing more seems to have been done until January 1782, when Samuel Osgood moved the appointment of a committee to ascertain values and weights of foreign coins and to draw up an ordinance regulating their currency. Osgood reported for the committee three days later and the Superintendent of Finance was instructed to draw up a table of values to be given “the different species of foreign coins most likely to circulate within the United States” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxii, 8–9). Robert Morris was prepared, and on 15 Jan. 1782 took this opportunity to deliver a general address to Congress advocating (1) a “money standard … to be affixed to silver” rather than to gold or to gold and silver; (2) the establishment of a mint; (3) a seigniorage charge that would yield the cost of coining but not “any considerable Profit”; (4) a money unit that would have  “some affinity to the former currency,” that would represent the “lowest divisible point of money,” and that, “although it is not absolutely necessary, yet … very desirable,” would “be increased in a decimal ratio.”
Jefferson—and most students of monetary history—have thought that Morris proposed a money unit that “would be a common measure of the penny of every state, without leaving a fraction.” Actually, however, what Jefferson called Morris’ “Mathematical attention” to the subject did not extend far enough to embrace the lowest common multiple of the penny in all of the states, South Carolina being excluded and 13 of its pence being equal to 48 of Morris’ proposed units. To have included South Carolina would have made the unit not 1/1440 but 1/18720 of a dollar, which Morris must have regarded as too minute even though he thought “there is no necessity that this money unit be exactly represented in coin,” but that it would suffice “if its value be precisely known.” In other words, Morris’ plan was a compromise as to the unit of money. Jefferson was correct, however, in thinking that the plan set forth over Robert Morris’ signature was really the product of “his assistant, Gouverneur Morris.”
On 21 Feb. 1782 the Grand Committee to whom Morris’ letter had been referred approved the establishment of a mint and directed the Superintendent of Finance to prepare and report a plan for carrying this into effect (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxii, 86–7). Morris did not reply until 12 Dec. 1782 and then only by recommending that Congress adopt an ordinance declaring the rates at which various foreign coins would be received. This was intended no doubt as a temporary measure until Congress should adopt a coinage system and Morris proposed it because “all our dollars are rapidly going to the enemy in exchange for light gold, which must eventually cause a considerable loss, and a scarcity of silver which will be severely felt” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxiii, 810–11). On 16 Dec. this recommendation was referred to Thomas FitzSimons, Samuel Osgood, and Samuel Wharton, but, significantly, three days later Osgood was dropped and John Rutledge, Alexander Hamilton, and Nathaniel Gorham were added (PCC, No. 186, under 16 and 19 Dec. 1782). Clearly, the friends of Morris were in control of the committee and Osgood, an inveterate enemy, was out (see Burnett, Letters of Members, vii, Nos. 198, 486, 504, 554). Even so, nothing appears to have been done, despite Morris’ pressure.
Meanwhile Morris had set in motion a chain of events which he evidently hoped would result in the establishment of a mint. Congress received a report from John Bradford in Boston in 1781 that a large quantity of copper thought to be worthless had been lying for two years in storage and that a British subject, Benjamin Dudley, had assayed it and found it to be “the purest Copper.” Dudley, moreover, had asserted that he could “make the apparatus and go through the whole process” if Congress should see fit to have the copper coined (John Bradford to Samuel Huntington, 28 June 1781, DNA: PCC, No. 78, iv, 225–6). This information was referred by Congress to Morris, who noted Bradford’s remark that “Mr. Dudley has already given such proofs of his ingenuity that I view him as an important acquisition to this infant nation, and hope he will meet with encouragement” (same; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xx,  732)—and who promptly acted upon it by inviting Dudley to come to Philadelphia.
  On 2 Jan. 1782—three months before Congress had so much as authorized the drawing up of a plan for putting the mint into effect-Morris recorded in his office journal that Dudley was “detained at the public expence as a person absolutely necessary in the Mint, which I hope soon to see established.” On 26 Jan. 1782 he informed Dudley that the plan of a mint was before Congress and promised him that, if it were approved, he would be “directly employed.” When the approval came, Morris proceeded as if the resolution had authorized action instead of directing him merely to draw up and submit a plan. During the ensuing months he employed Dudley in making models of the “Screws and Rollers … for the Mint,” having dies made, consulting Rittenhouse and Hopkinson, engaging Samuel Wheeler to make rollers, viewing suitable buildings, assaying coins, and, in April 1783, actually producing pattern coins (“Notes on the Early History of the Mint, from Robert Morris’s Diary,” in Historical Magazine, I [Jan. 1867], p. 30–2; he also offered Francis Hopkinson the directorship of the mint; Hopkinson to TJ, 12 May 1784). On 2 Apr. 1783 Morris received from Dudley “a piece of Silver Coin, being the first that has been struck as an American coin” (same, p. 32). This has been interpreted as being “the first coinage struck by authority of the union of the states” (Neil Carothers, Fractional Money, New York, 1930, p. 49), but it was in fact struck only on the authority of Robert Morris by a workman whom he had promised employment if and when the mint came to be established by authority of government. On 16 Apr. 1783 Morris sent for Dudley “to urge the preparing of Coins &c. for Establishing a Mint” and five days later Dudley complied by turning over “several Pieces of Money as patterns of the intended American Coins” (Historical Magazine, i [Jan. 1867], p. 32). Morris transmitted these historic coins to Congress the very next day and suggested the appointment of a committee on the subject of a mint that he “might have the Honour of conferring with them, and explaining my Ideas of the Plan for establishing and conducting a Mint.” (See illustration in this volume, and also note to Document v).
  This, together with Morris’ effort of the preceding year and a half to produce mint machinery, was scarcely the procedure that Congress had authorized, but Morris explained that a plan “when reported by a Committee will more probably meet the Ideas of Congress than any which I might prepare” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxiv, 273). This was doubtless a correct assumption. It seems evident, however, that Morris’ real purpose in following this procedure must have been to commit Congress to his coinage plan of 1782 by confronting a committee with the actual facilities for minting coins. Given a proper committee—such as that appointed on 19 Dec. 1782—there would be little reason to doubt the favorable nature of the report on what, at that stage, could only have been regarded as a parti pris.
  But if this was Morris’ expectation, he was disappointed. Congress discharged the committee appointed the previous December and referred his letter and specimen coins to a new committee of five. One  member of this committee was William Helmsley who requested and received a restatement of Robert Morris’ 1782 plan. Though Jefferson in his Autobiography referred to this restatement as a letter from “the financier,” it was written not by the Superintendent of Finance but by the author of the plan, Gouverneur Morris (see Document ii). This seems to have been a private letter rather than an official report to Helmsley as a member of the committee, yet it is all that Jefferson had access to in 1784 giving him information about Robert Morris’ earlier report (TJ to Robert Morris, 26 Apr. 1784).
Still nothing happened. The letters of Robert Morris of 15 Jan. 1782 and of Gouverneur Morris of 30 Apr. 1783 were referred to a committee consisting of FitzSimons, Izard, Stephen Higginson, James Duane, and James Madison. The committee recommended on 5 Aug. 1783 that Robert Morris be requested to lay before Congress an estimate of the cost of establishing a mint, including buildings, tools, salaries of workmen, &c. (PCC, No. 186, 23 July 1783; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxiv, 487). The report was merely “entered and read” and with this brief comment Morris’ hope of establishing a mint came to an end. On 19 Aug. he sent for Dudley and “informed him of my doubts about the establishment of a Mint and desired him to think of some employment in private service.” A few days afterward Dudley turned over the “dies for coining in the American mint” and on 7 Jan. 1784, after more than two years’ employment by Morris, received from him a warrant on the treasury in final settlement for his services (Historical Magazine, i [Jan. 1867], p. 32).
But Jefferson is not correct in thinking that when he entered Congress in the autumn of 1783 the matter was “again taken up, and referred to a committee of which I was a member.” Osgood, disgusted at the three-year limit imposed on delegates, was ready early in January to take his leave of Congress “forever in four or five weeks” (Osgood to John Adams, 14 Jan. 1784, Burnett, Letters of Members, vii, No. 486), and was evidently not prepared to engage further at that time in hostile maneuvers with Robert Morris. Jefferson, taking up the subject on his own initiative, brought it back to the primary point of establishing a money unit and of determining the vital point of money arithmetic, instead of following Morris’ tactic of focussing attention on the establishment of a mint.
It is now known that Jefferson considered at this time a comprehensive plan for the decimalization of weights and measures as well as money. Document iii in the present series, never before published, shows that Jefferson’s “Some Thoughts on a Coinage” was in reality an outline of “Notes on Coinage.” It was probably drawn up as early as March or even February 1784. At that time Jefferson must have intended to advocate the dollar as the money unit as well as a decimalized coinage, and, once these points were established, to make a transition to a decimal reckoning in weights, measures, and perhaps time. But he must have concluded that the country was not ready for such a thoroughgoing innovation and that the latter parts of his program could be more readily accomplished after the coinage had been settled. In this sense, then, Jefferson’s “Notes on Coinage” must be regarded merely as  the preliminary expression of a plan to which he returned six years later immediately on assuming office as Secretary of State. In the plan that he then drew up for establishing uniformity in money, weights, and measures, he recurred also to a concept first set forth in Document iii—that is, the use of rain water as a standard. In the draft of the 1790 report Jefferson wrote: “Let Rain Water, as the most homogeneous substance, be referred to as the standard for weights, and a cubic inch of that be called an ounce ‥‥ Let the cubic inch, or Ounce of Rain Water be the standard of weight for the Unit or Dollar” (see under 4 July 1790).
Both in this preliminary outline and in the form of presentation, Jefferson’s “Notes on Coinage” bears every evidence of having been grounded on the assumption, first, that the subject would have to be reduced to simplicity in order to enlist the interest and support of legislators who since 1776 had amply demonstrated their unwillingness to face the complex problem; and, second, that his proposal would not stand alone or be considered on its singular merits but would have to be put in opposition to one that already occupied the field and was advocated by a man who, however unpopular, was everywhere recognized as a financier of ability whose words on the abstruse subject of money were entitled to weight. “Notes on Coinage,” therefore, was at once simple and forensic. Further, Jefferson did not put forward his proposals as a resolution—though he certainly intended ultimately to do so—but sought first of all to anticipate Morris’ possible opposition by obtaining his opinion first. Morris replied promptly (see Document v) and Jefferson gave evidence of the seriousness with which he approached the problem by outlining Morris’ arguments and his own rebuttal (Document vi)—an outline which ultimately was expressed in his “Supplementory Explanations” (Document v).
Nor did Jefferson refrain from letting his colleagues in Congress know what he was about. He permitted Samuel Osgood to take a copy of that part of the “Notes” that had been completed before Osgood left Congress sometime in March (Osgood was in Philadelphia by 3 Apr.; see Burnett, Letters of Members, vii, No. 554). Another to whom Jefferson communicated his plan was David Howell, who if anything was even more bitterly hostile to Morris than Osgood was and who on 24 Dec. 1783 had reported to Gov. William Greene of Rhode Island: “It is said that Mr. M[orris] proposes to pay us a visit of some length. He will perhaps give his friends previous notice of the time and get a full House of them, to urge on his old System, and which he may honestly pursue yet, for I have no idea that he proposes to relinquish either his System or his office, until his interest and that of his friends, in the public debt, shall be secured by Funds in the Hands of Congress” (Howell to Greene, 24 Dec. 1783, Burnett, Letters of Members, vii, No. 465). This, of course, referred to Morris’ plans for funding the public debt rather than to his plans for a system of coinage, but it also indicates that Howell, in this as in other matters, was a ready ally of Jefferson’s in an argument in which Morris stood in opposition. The earliest dated reference to Jefferson’s plan is in a letter from Howell of 12 Apr. 1784 which shows that he, too, had obtained a copy of the  “Notes”: “I have enclosed also …,” Howell wrote Gov. Jabez Bowen, a “copy of some notes on the establishment of a money mint [ sic] and coinage for the U. States. These notes were occasioned by a long Letter on the subject from the Superintendent of Finance to Congress [i.e., Document i], copy of which I sent to Mr. John Brown when at Congress before ‥‥ Nothing can be brought to a close on this business before the recess proposed” (Howell to Bowen, 12 Apr. 1784, Burnett, Letters of Members, vii, No. 564). The copy of the “Notes” that Howell sent to Bowen ultimately had more influence on Congress than the copy that Jefferson put into print in Paris. In his Autobiography Jefferson compresses a year’s erroneous history of his “Notes” into a single misleading sentence when he stated that he printed the “notes and reply on a flying sheet which I put into the hands of the members of Congress for consideration, and the Committee agreed to report on my principle.” Actually, the decision by Congress to base the national coinage system on decimal notation and to adopt the dollar as the standard unit—the essence of Jefferson’s “principle”—was taken on 6 July 1785 and the printed copies of the “Notes” were not dispatched by him from Paris until one week after that date. The result was achieved more indirectly—and without the aid of Jefferson’s “Supplementory Explanations” which he thought necessary as a rebuttal to Morris’ arguments.
A few weeks after Jefferson left Congress, an unknown correspondent in Rhode Island—perhaps Jabez Bowen himself—wrote to John Carter, publisher of The Providence Gazette and Country Journal: “The following plan, for a money-mint [ sic], &c. was sent among other communications to the State, by its late Delegate in Congress.—It was shewn to several members of Congress, and met with their approbation; but the author of it being sent abroad on public business, and an adjournment coming on, no measures were taken thereon.—By its being published in your Gazette, the next Congress may avail itself of the sentiments of the virtuosi on this subject.” This, together with “Notes on the Establishment of a money-mint [sic], and of a coinage, for the United States,” was published on the front page of the Gazette for 24 July 1784 (see illustration in this volume). The manuscript copy employed by the Gazette apparently has not survived. It must have been a copy in the hand of Howell, for his erroneous use of the word “mint” was repeated by the person who transmitted it to the newspaper and thus fixed it through subsequent official printings (see Document vii; American State Papers, Finance, i, 105).
But, as indicated in the notes to Document iv, there were other differences between Jefferson’s plan as copied by Howell early in April and the plan that Jefferson had matured before leaving Annapolis on 11 May. For example, he decided that it would be well to have a half-dollar silver coin and added this to his MS or perhaps to the missing rough draft sometime before 3 May (see TJ to Hopkinson, 3 May 1784). In late April or early May Charles Thomson had also taken a copy of Jefferson’s MS after this and other alterations had been made. But when the time came to lay Jefferson’s thoughts before Congress, Thomson neglected for some unknown reason to use his own copy of  the “Notes” and utilized instead the newspaper publication of the early stage of the plan as copied by Howell. This was evidently due to the fact that someone (perhaps Howell himself in the following session of Congress) conveyed to Thomson a copy of the Providence Gazette for 24 July 1784. There is a copy of this issue in PCC and it was employed in printing Jefferson’s “Notes” in Propositions respecting the Coinage of Gold, Silver, and Copper for use by members of Congress (see notes to Document iv).
The subject of coinage languished again on Jefferson’s departure for Europe. Early in 1785, with Osgood as a member of the board of the reorganized treasury and with Howell in Congress, the matter was taken up again, but the apathetic view of Houston of New Jersey that coinage, except of copper, was merely a “Matter of Curiosity” and of no value except to put an end to clipping and the hostile attitude of Bloodworth of North Carolina to a decimal system of accounting as “contrary to the long Usage” (W. C. Houston to Samuel Dick, 17 July, 1785; Bloodworth to Richard Caswell, 16 Aug. 1786, Burnett, Letters of Members, viii, Nos. 176, 471) doubtless summed up between them many of the reasons for the protracted history of legislative inaction. Jefferson’s letter to Hopkinson on 3 May 1784 also gave implied evidence that the attempt of “this … age of innovation” to promote decimal coinage was not enthusiastically received in Congress.
But on 17 Jan. 1785 a Grand Committee of which Howell was a member was appointed and given Morris’ letter of 15 Jan. 1782 and the instructions to the Massachusetts delegates on coinage that had been laid before Congress 3 Dec. 1784, the latter possibly inspired by Osgood (DNA: PCC, No. 65, ii, 255). The committee was renewed on 6 Apr. and reported on 13 May (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxvii, 661; xxviii, 5, 6, 8). Howell was its chairman at the time, though the report submitting “Propositions respecting the coinage of gold, silver, and copper,” in the hand of Hugh Williamson, was submitted during Howell’s absence of three weeks (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxviii, 354–9). The committee had weighed the plans of Morris and Jefferson and found the former objectionable because it “introduces a Coin unlike in Value to any thing now in use … departs from the national mode of keeping Accounts, and tends to preserve inconvenient Prejudices.” Jefferson’s plan was approved in principle, but in the discussion that followed—presumably on 19 May—it must have appeared that both plans had adherents in Congress and that there was need for Jefferson’s arguments to be brought forth. In consequence, the report of the Grand Committee was ordered “To be printed with the plans of the late Superint. of finance and of Mr. Jefferson” (endorsement on MS report in DNA: PCC, No. 26, p. 537–42). Thus, presumably at the very time that Jefferson in Paris was printing his “Notes” to be distributed among members of Congress, the earlier version of his plan as copied by Howell and as published in the Providence Gazette was reprinted and placed before members of Congress (see Document vii).
The question was debated during the next few weeks. On 25 July William Grayson sent Washington a copy of the committee’s Propositions and Washington replied that he regarded coinage as “indispensably  necessary” and “Mr. Jefferson’s ideas upon this subject … plain and simple; well adapted, I think, to the nature of the case, as he has exemplified by the plan. Without a Coinage, or without some stop can be put to the cutting and clipping of money, our Dollars, pistareens &c. will be converted (as Teague says) into five quarters, and a man must travel with a pair of money scales in his pocket, or run the risk of receiving Gold at one fourth less by weight than it counts” (Grayson to Washington, 25 July 1785; Burnett, Letters of Members, viii, No. 182; see also Nos. 151, 172, 176; Washington to Grayson, 22 Aug. 1785, Writings, ed. Fitzpatrick, xxviii, 233).
On 6 July 1785 Congress took the decisive step of resolving that “the money unit of the United States of America be one dollar,” and, on David Howell’s demand for a roll call vote, it appeared that every member voted affirmatively. At the same time it was resolved that “the smallest coin be of copper, of which 200 shall pass for one dollar,” and that “the several pieces shall increase in a decimal ratio” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxix, 499–500). The committee had recommended the same coins that Jefferson’s final proposals included except for the elimination of his 10 dollar gold coin, the substitution of a silver piece .25 of a dollar in place of his .20 piece, and the addition of a copper coin half the value of his lowest, or .005 of a dollar (see Document vii). Jefferson learned through the newspapers of this adoption of his “principle” and remarked that he “ought to have inserted a gold coin of 5. dollars, which being within 2/ of the value of a guinea will be very convenient,” from which it would appear that his addition of a five-dollar gold coin was an afterthought (TJ to Monroe, 28 Aug. 1785; see Document iv, note 35). This was the first time in history that any nation had officially adopted a decimal coinage system.
But Congress failed to define the dollar, and the matter of working out a plan for the establishment of a mint was left to the Board of Treasury consisting of Samuel Osgood and Walter Livingston. On 8 Apr. 1786 these two submitted an elaborate report consisting of three alternative plans based on varying weights of the silver dollar; the first of these followed Jefferson’s final proposal for the number and value of gold and silver coins—a silver dollar, half-dollar, fifth of a dollar, and tenth of a dollar; and gold coins equal to ten dollars and five dollars. The names mill, cent, dime, and eagle were introduced for the first time. The report challenged Jefferson’s support of the Spanish dollar at a weight of 365 grains of pure silver, and proposed one of 375.64 grains, which though rebutted in Congress, was ultimately adopted (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxx, 167–171; the report is in DNA: PCC, No. 139, p. 131–217, and is printed in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxx, 162–82). One hundred copies of this report were printed for the use of members of Congress, and on 8 Aug. 1786 the coinage resolutions were adopted. These provided for silver coins of a dime, a double dime, a half dollar, a dollar; gold coins of an eagle and half-eagle; and copper coins of a cent and a half-cent. Save for the smallest copper coin, equal to .005 of a dollar, these were the coins that Jefferson proposed in the final version of his “Notes.” These resolutions were adopted almost without debate (Monroe to TJ, 12 Oct. 1786). The Board of Treasury was ordered to prepare a plan  for the establishment of a mint, and this famous ordinance was adopted on 16 Oct. 1786 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xxxi, 876–8). But from these pivotal decisions no action resulted, and none came until after Hamilton’s notable report of 1791. On that occasion Jefferson must have derived some satisfaction from Hamilton’s remark: “It is conceived that nothing better can be done in relation to this, than to pursue the track marked out by the resolution of the 8th of August, 1786. This has been approved abroad, as well as at home, and it is certain that nothing can be more simple or convenient, than the decimal subdivisions. There is every reason to expect that the method will grow into general use, when it shall be seconded by corresponding coins” (Am. State Papers, Finance, i, 98).
But the appeal of the decimal system was greater to Jefferson than to his countrymen. In old age he could still write: “The division into dismes, cents and mills is now so well understood, that it would be easy of introduction into the kindred branches of weights and measures.” Perhaps the fact that coinage could be decimalized in 1785 was due, after all, to a fact observed by Robert Morris: that “the loose state in which our Currency has been for some Years past has opened the Way for receiving any Impressions on that Subject” (Document i). If the same “loose state” had prevailed in other respects, Jefferson’s hope for decimalization of weights and measures might also have been realized. Unhappily for this hope, everyone in America had “the same Ideas of a Mile and an Inch a Hogshead and a Quart, a Pound and an Ounce.”
